DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/19/2022 has been entered. Claims 1-33 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 10, the limitation “drug reservoir” renders the claim indefinite because examiner is unclear regarding whether “drug reservoir” refers to “a drug reservoir” recited in claim 1, line 4 (first instance) or a drug reservoir in the limitation “a compartment for holding a drug reservoir”. For examination purposes, examiner construes “drug reservoir” refers to either of the two drug reservoirs recited in claim 1, line 4 depending upon whether the drug delivery device comprise a drug reservoir or a compartment for holding a drug reservoir.
Regarding claim 2, line 10, the limitation “drug reservoir” renders the claim indefinite because examiner is unclear regarding whether “drug reservoir” refers to “a 
Regarding claim 3, line 10, the limitation “drug reservoir” renders the claim indefinite because examiner is unclear regarding whether “drug reservoir” refers to “a drug reservoir” recited in claim 3, line 4 (first instance) or a drug reservoir in the limitation “a compartment for holding a drug reservoir”. For examination purposes, examiner construes “drug reservoir” refers to either of the two drug reservoirs recited in claim 3, line 4 depending upon whether the drug delivery device comprise a drug reservoir or a compartment for holding a drug reservoir.
Claims 4-33 being dependent either on claims 1, 2 and 3 are also rejected.

Regarding claim 11, the limitation “the code” renders the claim indefinite because claim is unclear regarding whether “the code” refers to “a code” of first drug delivery device as recited in claim 10, line 5 or “a code” of second drug delivery device as recited in claim 10, line 8. For examination purposes, examiner construes “the code” as being referring to at least one of the two codes recited in claim 10.

Regarding claim 12, the limitation “the codes” renders the claim indefinite because claim is unclear regarding whether “the code” refers to “a code” of first drug delivery device as recited in claim 10, line 5 or “a code” of second drug delivery device as recited in claim 10, line 8. For examination purposes, examiner construes “the codes” as being referring to at least one of the two codes recited in claim 10.



Regarding claim 21, the limitation “the code” renders the claim indefinite because claim is unclear regarding whether “the code” refers to “a code” of first drug delivery device as recited in claim 20, line 4 or “a code” of second drug delivery device as recited in claim 20, line 7. For examination purposes, examiner construes “the code” as being referring to at least one of the two codes recited in claim 20.

Regarding claim 22, the limitation “the codes” renders the claim indefinite because claim is unclear regarding whether “the code” refers to “a code” of first drug delivery device as recited in claim 20, line 4 or “a code” of second drug delivery device as recited in claim 20, line 7. For examination purposes, examiner construes “the codes” as being referring to at least one of the two codes recited in claim 20.

Regarding claim 23, the limitation “the codes” renders the claim indefinite because claim is unclear regarding whether “the code” refers to “a code” of first drug delivery device as recited in claim 20, line 4 or “a code” of second drug delivery device as recited in claim 20, line 7. For examination purposes, examiner construes “the codes” as being referring to at least one of the two codes recited in claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 14-16, 18, 19, 24-26, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2010/0324495 A1) in view of Plumptre et al. (US 2010/0324528 A1).
Regarding claim 1, Jones discloses a method of manufacturing and calibrating a drug delivery device (figures 1-8), comprising: 
(i) providing the drug delivery device (figures 1-8) comprising: 
a drug reservoir 25 or a compartment (compartment formed inside element 6) for holding a drug reservoir 25, 
drug expelling structure 50 comprising a dose setting member 52 allowing a user to set a dose amount of drug to be expelled (paragraph 0040), 
an indicator member 56 adapted to rotate relative to a housing 54 during the dose setting (paragraph 0040) and dose expelling (paragraph 0043) corresponding to an axis of rotation (axis along which element 56 rotates), an amount of rotation corresponding to a set dose (paragraph 0040, the set dose is the amount of drug remaining to be expelled from the drug reservoir by the element 50 prior to start of expelling drug into the patient) and the amount of drug remaining to be expelled from the drug reservoir by the expelling structure 50, respectively, the indicator member having an initial rotational position (rotational position where no dose is set) corresponding to no dose amount being set (ii) arranging the indicator member 56 in the initial rotational 
However, Jones discloses in a different embodiment (figure 2, it is not specifically clear if embodiment shown in figure 3 is showing further details of embodiment shown in figure 2 therefore, for examination purposes, both embodiments are being treated as separate embodiments due to use of different reference numerals) the housing (housing of element 1 comprising element 14) comprising a window 14 allowing the user to observe a portion of the indicator member (it appears that element 10 is comprising element 16 however, due to lack of proper disclosure, indicator member is being construed as an element that comprises element 16), the window 14 being surrounded by an edge portion (edge of housing of element 1 forming element 14) formed by the housing (housing of element 1), a pattern (pattern formed by element 16) arranged on the indicator member and comprising a plurality of indicia 16 (due to presence of different numbers and corresponding short lines next to each number and between two adjacent numbers), the currently observable indicia (figures 1 and 2) indicating to the user the size of a currently set dose amount of drug to be expelled, and a housing zero marker (see “HM” in figure 1 below) on the housing (housing that contains “HM” in figure 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the one embodiment of Jones to incorporate the housing comprising a window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia, the currently observable indicia indicating to the user the size of a currently set dose amount of drug to be expelled, a housing zero marker on the housing and (iii) providing an indicator zero marker on the indicator member, the indicator zero marker having a predetermined rotational offset from the housing zero marker as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).
Jones is further silent regarding the pattern arranged circumferentially or helically on the indicator member.
However, Plumptre teaches a design of a drug delivery device comprising the indication member 84 (figure 5) having the pattern 16 arranged circumferentially or helically (figures 5-8) on the indicator member 84 as taught by Plumptre for the purpose of showing the dialed dose to the user when the indicator member is rotated when setting a dose (paragraph 0019).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the pattern of Jones to incorporate the pattern arranged circumferentially or helically on the 
Jones is further silent regarding the step sequence regarding when to arrange the indicator member in the initial rotational position and providing an indicator zero marker. However, according to MPEP 2144.04 (IV)(C), it would be prima facie obvious to one of ordinary skill in the art to select any order of process steps if the reordering step do not result in new or unexpected results.

    PNG
    media_image1.png
    277
    635
    media_image1.png
    Greyscale


Regarding claim 2, Jones discloses a method of manufacturing and calibrating a drug delivery device (figures 1-8), comprising: 
(i) providing the drug delivery device (figures 1-8) comprising: 
a drug reservoir 25 or a compartment (compartment formed inside element 6) for holding a drug reservoir 25, 
drug expelling structure 50 comprising a dose setting member 52 allowing a user to set a dose amount of drug to be expelled (paragraph 0040), 
an indicator member 56 adapted to rotate relative to a housing 54 during the dose setting (paragraph 0040) and dose expelling (paragraph 0043) corresponding to an axis of rotation (axis along which element 56 rotates), an amount of rotation corresponding to a set dose (paragraph 0040, the set dose is the amount of drug 
However, Jones discloses in a different embodiment (figure 2, it is not specifically clear if embodiment shown in figure 3 is showing further details of embodiment shown in figure 2 therefore, for examination purposes, both embodiments are being treated as separate embodiments due to use of different reference numerals) the housing (housing of element 1 comprising element 14) comprising a window 14 allowing the user to observe a portion of the indicator member (it appears that element 10 is comprising element 16 however, due to lack of proper disclosure, indicator member is being construed as an element that comprises element 16), the window 14 being surrounded by an edge portion (edge of housing of element 1 forming element 14) formed by the housing (housing of element 1), a pattern (pattern formed by element 16) arranged on 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the one embodiment of Jones to incorporate the housing comprising a window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia, the currently observable indicia indicating to the user the size of a currently set dose amount of drug to be expelled, an indicator zero marker on the indicator member and (iii) providing housing zero marker on the housing, the housing zero marker having a predetermined rotational offset from the indicator zero marker as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).
Jones is further silent regarding the pattern arranged circumferentially or helically on the indicator member.
However, Plumptre teaches a design of a drug delivery device comprising the indication member 84 (figure 5) having the pattern 16 arranged circumferentially or helically (figures 5-8) on the indicator member 84 as taught by Plumptre for the purpose 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the pattern of Jones to incorporate the pattern arranged circumferentially or helically on the indicator member as taught by Plumptre for the purpose of showing the dialed dose to the user when the indicator member is rotated when setting a dose (paragraph 0019).
Jones is further silent regarding the step sequence regarding when to arrange the indicator member in the initial rotational position and providing an indicator zero marker. However, according to MPEP 2144.04 (IV)(C), it would be prima facie obvious to one of ordinary skill in the art to select any order of process steps if the reordering step do not result in new or unexpected results.

Regarding claim 3, Jones discloses a method of manufacturing and calibrating a drug delivery device (figures 1-8), comprising: 
(i) providing the drug delivery device (figures 1-8) comprising: 
a drug reservoir 25 or a compartment (compartment formed inside element 6) for holding a drug reservoir 25, 
drug expelling structure 50 comprising a dose setting member 52 allowing a user to set a dose amount of drug to be expelled (paragraph 0040), 
an indicator member 56 adapted to rotate relative to a housing 54 during the dose setting (paragraph 0040) and dose expelling (paragraph 0043) corresponding to an axis of rotation (axis along which element 56 rotates), an amount of rotation corresponding to a set dose (paragraph 0040, the set dose is the amount of drug remaining to be expelled from the drug reservoir by the element 50 prior to start of expelling drug into the patient) and the amount of drug remaining to be expelled from the 
However, Jones discloses in a different embodiment (figure 2, it is not specifically clear if embodiment shown in figure 3 is showing further details of embodiment shown in figure 2 therefore, for examination purposes, both embodiments are being treated as separate embodiments due to use of different reference numerals) the housing (housing of element 1 comprising element 14) comprising a window 14 allowing the user to observe a portion of the indicator member (it appears that element 10 is comprising element 16 however, due to lack of proper disclosure, indicator member is being construed as an element that comprises element 16), the window 14 being surrounded by an edge portion (edge of housing of element 1 forming element 14) formed by the housing (housing of element 1), a pattern (pattern formed by element 16) arranged on the indicator member and comprising a plurality of indicia 16 (due to presence of different numbers and corresponding short lines next to each number and between two 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the one embodiment of Jones to incorporate the housing comprising a window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia, the currently observable indicia indicating to the user the size of a currently set dose amount of drug to be expelled, an indicator zero marker on the indicator member and (iii) providing housing zero marker on the housing, the housing zero marker having a predetermined rotational offset from the indicator zero marker as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).
Jones is further silent regarding the pattern arranged circumferentially or helically on the indicator member.
However, Plumptre teaches a design of a drug delivery device comprising the indication member 84 (figure 5) having the pattern 16 arranged circumferentially or helically (figures 5-8) on the indicator member 84 as taught by Plumptre for the purpose of showing the dialed dose to the user when the indicator member is rotated when setting a dose (paragraph 0019).

Jones is further silent regarding the step sequence regarding when to arrange the indicator member in the initial rotational position and providing an indicator zero marker. However, according to MPEP 2144.04 (IV)(C), it would be prima facie obvious to one of ordinary skill in the art to select any order of process steps if the reordering step do not result in new or unexpected results.

Regarding claims 4, 5, 14, 15, 24, 25, Jones in one embodiment is silent regarding wherein the rotational offset is zero wherein the pair of zero markers are arranged in the vicinity of each other.
However, Jones in different embodiment teaches wherein the rotational offset is zero (as shown in figure 1 above, “HM” and “IM” are at same level so the rotational offset is zero) wherein the housing zero marker and the indicator member zero marker (see “HM” and “IM” in figure 1 above) are arranged in the vicinity (figure 1) of each other for the purpose of showing the dose set by the user (paragraph 0030).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one embodiment of Jones to incorporate wherein the rotational offset is zero wherein the housing zero marker and the indicator member zero marker are arranged in the vicinity of each other as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).


However, Jones in a different embodiment discloses wherein the window 14 is an opening (even if element 14 is covered by lens, an opening can be construed being covered by lens because opening has to be present in the housing in order view the set dose) for the purpose of showing the dose set by the user (paragraph 0030).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one embodiment of Jones to incorporate wherein the window is an opening as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).

Regarding claims 8, 18, 28 Jones is silent in one embodiment regarding wherein the window comprises a transparent member arranged in an opening in the housing.
However, Jones in a different embodiment teaches wherein the window 14 comprises a transparent member (“lens”, paragraph 0030) arranged in an opening in the housing for the purpose of showing the dose set by the user (paragraph 0030).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one embodiment of Jones to incorporate wherein the window comprises a transparent member arranged in an opening in the housing as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).

Regarding claims 9, 19, 29, Jones is silent in one embodiment regarding wherein the transparent member is mounted in the opening after step (iii).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one embodiment of Jones to incorporate wherein the transparent member is mounted in the opening as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).
Jones is silent as to the specifics of the transparent member mounted in the opening after step (iii). The instant disclosure describes the parameter of transparent member mounted in the opening after step (iii) as being merely preferable, and does not describe the transparent member mounted in the opening after step (iii) as contributing any unexpected results to the system. As such, parameters such as transparent member mounted in the opening after step (iii) are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the transparent member mounted in the opening after step (iii) would be dependent on the actual application of the a method of manufacturing a drug delivery device and, thus would be a design choice based on the actual application. 

Claims 7, 17, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2010/0324495 A1) in view of Plumptre et al. (US 2010/0324528 A1) as applied to claim 6 above, and further in view of Saiki (US 2007/0244436 A1).
Regarding claims 7, 17 and 27, Jones/Plumptre (hereinafter referred as “modified Jones”) discloses the claimed invention substantially as claimed, as set forth above in 
However, Saiki teaches the edge portion (edge portion of element 62) is chamfered (according to figures 1 and 2 edges of element 62 is at an angle which can be construed as chamfer) for the purpose of having an alternative design of the edge portion (figures 1 and 2) to view the set dose (paragraph 0076).
It is further construed that modified Jones in view of Saiki will result in having the housing zero marker being provided on the chamfer since housing zero marker in modified Jones is located on the edges of the window.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the edges of window of modified Jones to incorporate the edge portion is chamfered as taught by Saiki for the purpose of having an alternative design of the edge portion (figures 1 and 2) to view the set dose (paragraph 0076).

Claims 1, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over De Sausmarez Lintell et al. (US 2013/0245566 A1) in view of Jones (US 2010/0324495 A1) and further in view of Plumptre et al. (US 2010/0324528 A1).
Regarding claim 1, De Suasmarez Lintell discloses a method of manufacturing and calibrating a drug delivery device 8, 9 (figure 1), comprising the steps of: 
(i) providing the drug delivery device 8, 9 comprising: 
a drug reservoir 5, 6 or a compartment 5, 6 for holding a drug reservoir, 
drug expelling structure (integrated structure formed by elements 13 and 12) comprising a dose setting member 12 allowing a user to set a dose amount of drug to be expelled (paragraph 0049). De Sausmarez Lintell is silent regarding an indicator 
However, Jones teaches a design of a drug delivery device (figures 1-8) comprising an indicator member (it appears that element 10 is comprising element 16 however, due to lack of proper disclosure, indicator member is being construed as an element that comprises element 16) adapted to rotate (paragraph 0030) relative to the housing (housing of element 1 during dose setting corresponding to an axis of rotation (axis around which element 12 rotates), an amount of rotation corresponding to a set dose and the amount of drug (paragraph 0030, the number shown in element 14 will be the amount remaining to be expelled from the drug reservoir prior to delivery of the drug to the patient) remaining to be expelled from the drug reservoir 25 by the expelling structure respectively, the indicator member having an initial rotational position (position shown in figure 1) corresponding to no dose amount being set, the housing (housing of element 1 comprising element 14) comprising window 14 allowing the user to observe a portion of the indicator member, the window 14 being surrounded by an edge portion 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the one embodiment of Jones to incorporate the housing comprising a window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia, the currently observable indicia indicating to the user the size of a currently set dose amount of drug to be expelled, a housing zero marker on the housing and (iii) providing an indicator zero marker on the indicator member, the indicator zero marker having a predetermined rotational offset from the housing zero marker as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).
Jones is further silent in one embodiment regarding the indicator member adapted to rotate relative to the housing during dose expelling however, Jones does explain in different embodiment (figures 3-8, the specification do not explicitly state whether figures 3-8 shows further in detail regarding operation of the device shown in figures 1-2 therefore, figures 3-8 are being treated as different embodiment) regarding 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the drug delivery device of De Sausmarez Lintell to incorporate an indicator member adapted to rotate relative to the housing during dose setting and dose expelling corresponding to an axis of rotation, an amount of rotation corresponding to a set dose and the amount of drug remaining to be expelled from the drug reservoir by the expelling structure, respectively, the indicator member having an initial rotational position corresponding to no dose amount being set, the housing comprising window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged on the indicator member and comprising a plurality of indicia, the currently observable indicia indicating to the user the size of a currently set dose amount of drug to be expelled, a housing zero marker on the housing, (ii) arranging the indicator member in the initial rotational position, and subsequently (iii) providing an indicator zero marker on the indicator member, the indicator zero marker having a predetermined rotational offset from the housing zero marker as taught by Jones for the purpose of showing the dose set by the user (paragraph 0030) and operating the indicator member during releasing the drug in an appropriate manner to maintain proper operation of the drug delivery device (paragraph 0043).
It is further construed that since De Sausmarez Lintell discloses two dose delivery assemblies therefore, each of elements 8 and 9 would be modified in view of Jones to incorporate same structures as of device shown in figures 1 and 2.
De Sausmarez Lintell and Jones are further silent regarding the pattern arranged circumferentially or helically on the indicator member.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the pattern of Jones to incorporate the pattern arranged circumferentially or helically on the indicator member as taught by Plumptre for the purpose of showing the dialed dose to the user when the indicator member is rotated when setting a dose (paragraph 0019).
Jones is further silent regarding the step sequence regarding when to arrange the indicator member in the initial rotational position and providing an indicator zero marker. However, according to MPEP 2144.04 (IV)(C), it would be prima facie obvious to one of ordinary skill in the art to select any order of process steps if the reordering step do not result in new or unexpected results.

Regarding claim 2, De Suasmarez Lintell discloses a method of manufacturing and calibrating a drug delivery device 8, 9 (figure 1), comprising the steps of: 
(i) providing the drug delivery device 8, 9 comprising: 
a drug reservoir 5, 6 or a compartment 5, 6 for holding a drug reservoir, 
drug expelling structure (integrated structure formed by elements 13 and 12) comprising a dose setting member 12 allowing a user to set a dose amount of drug to be expelled (paragraph 0049). De Sausmarez Lintell is silent regarding an indicator member adapted to rotate relative to a housing during dose setting and dose expelling corresponding to an axis of rotation, an amount of rotation corresponding to a set dose and the amount of drug remaining to be expelled from the drug reservoir by the expelling 
However, Jones teaches a design of a drug delivery device (figures 1-8) comprising an indicator member (it appears that element 10 is comprising element 16 however, due to lack of proper disclosure, indicator member is being construed as an element that comprises element 16) adapted to rotate (paragraph 0030) relative to the housing (housing of element 1 during dose setting corresponding to an axis of rotation (axis around which element 12 rotates), an amount of rotation corresponding to a set dose and the amount of drug (paragraph 0030, the number shown in element 14 will be the amount remaining to be expelled from the drug reservoir prior to delivery of the drug to the patient) remaining to be expelled from the drug reservoir 25 by the expelling structure respectively, the indicator member having an initial rotational position (position shown in figure 1) corresponding to no dose amount being set, the housing (housing of element 1 comprising element 14) comprising window 14 allowing the user to observe a portion of the indicator member, the window 14 being surrounded by an edge portion (edge of housing of element 1 forming element 14) formed by the housing (housing of element 1), a pattern (pattern formed by element 16) arranged on the indicator member and comprising a plurality of indicia 16 (due to presence of different numbers and 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the one embodiment of Jones to incorporate the housing comprising a window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged on the indicator member and comprising a plurality of indicia, the currently observable indicia indicating to the user the size of a currently set dose amount of drug to be expelled, an indicator zero marker on the indicator member, (ii) arranging the indicator member in the initial rotational position, and (iii) providing a housing zero marker on the housing, the housing zero marker having a predetermined rotational offset from the indicator zero marker as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).
Jones is further silent in one embodiment regarding the indicator member adapted to rotate relative to the housing during dose expelling however, Jones does explain in different embodiment (figures 3-8, the specification do not explicitly state whether figures 3-8 shows further in detail regarding operation of the device shown in figures 1-2 therefore, figures 3-8 are being treated as different embodiment) regarding 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the drug delivery device of De Sausmarez Lintell to incorporate an indicator member adapted to rotate relative to the housing during dose setting and dose expelling corresponding to an axis of rotation, an amount of rotation corresponding to a set dose and the amount of drug remaining to be expelled from the drug reservoir by the expelling structure, respectively, the indicator member having an initial rotational position corresponding to no dose amount being set, the housing comprising window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia, the currently observable indicia indicating to the user the size of a currently set dose amount of drug to be expelled, a housing zero marker on the housing, (ii) arranging the indicator member in the initial rotational position, and subsequently (iii) providing an indicator zero marker on the indicator member, the indicator zero marker having a predetermined rotational offset from the housing zero marker as taught by Jones for the purpose of showing the dose set by the user (paragraph 0030) and operating the indicator member during releasing the drug in an appropriate manner to maintain proper operation of the drug delivery device (paragraph 0043).
It is further construed that since De Sausmarez Lintell discloses two dose delivery assemblies therefore, each of elements 8 and 9 would be modified in view of Jones to incorporate same structures as of device shown in figures 1 and 2.
De Sausmarez Lintell and Jones are further silent regarding the pattern arranged circumferentially or helically on the indicator member.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the pattern of Jones to incorporate the pattern arranged circumferentially or helically on the indicator member as taught by Plumptre for the purpose of showing the dialed dose to the user when the indicator member is rotated when setting a dose (paragraph 0019).
Jones is further silent regarding the step sequence regarding when to arrange the indicator member in the initial rotational position and providing an indicator zero marker. However, according to MPEP 2144.04 (IV)(C), it would be prima facie obvious to one of ordinary skill in the art to select any order of process steps if the reordering step do not result in new or unexpected results.

Regarding claim 3, De Suasmarez Lintell discloses a method of manufacturing and calibrating a drug delivery device 8, 9 (figure 1), comprising the steps of: 
(i) providing the drug delivery device 8, 9 comprising: 
a drug reservoir 5, 6 or a compartment 5, 6 for holding a drug reservoir, 
drug expelling structure (integrated structure formed by elements 13 and 12) comprising a dose setting member 12 allowing a user to set a dose amount of drug to be expelled (paragraph 0049). De Sausmarez Lintell is silent regarding an indicator member adapted to rotate relative to a housing during dose setting and dose expelling corresponding to an axis of rotation, an amount of rotation corresponding to a set dose and the amount of drug remaining to be expelled from the drug reservoir by the expelling 
However, Jones teaches a design of a drug delivery device (figures 1-8) comprising an indicator member (it appears that element 10 is comprising element 16 however, due to lack of proper disclosure, indicator member is being construed as an element that comprises element 16) adapted to rotate (paragraph 0030) relative to the housing (housing of element 1 during dose setting corresponding to an axis of rotation (axis around which element 12 rotates), an amount of rotation corresponding to a set dose and the amount of drug (paragraph 0030, the number shown in element 14 will be the amount remaining to be expelled from the drug reservoir prior to delivery of the drug to the patient) remaining to be expelled from the drug reservoir 25 by the expelling structure respectively, the indicator member having an initial rotational position (position shown in figure 1) corresponding to no dose amount being set, the housing (housing of element 1 comprising element 14) comprising window 14 allowing the user to observe a portion of the indicator member, the window 14 being surrounded by an edge portion (edge of housing of element 1 forming element 14) formed by the housing (housing of element 1), a pattern (pattern formed by element 16) arranged on the indicator member and comprising a plurality of indicia 16 (due to presence of different numbers and 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the one embodiment of Jones to incorporate the housing comprising a window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged on the indicator member and comprising a plurality of indicia, the currently observable indicia indicating to the user the size of a currently set dose amount of drug to be expelled, (ii) arranging the indicator member in the initial rotational position, and (iii) providing a housing zero marker on the housing and an indicator zero marker on the indicator member, the housing zero marker and the indicator zero marker having a predetermined rotational offset as taught by different embodiment of Jones for the purpose of showing the dose set by the user (paragraph 0030).
Jones is further silent in one embodiment regarding the indicator member adapted to rotate relative to the housing during dose expelling however, Jones does explain in different embodiment (figures 3-8, the specification do not explicitly state whether figures 3-8 shows further in detail regarding operation of the device shown in figures 1-2 therefore, figures 3-8 are being treated as different embodiment) regarding 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the drug delivery device of De Sausmarez Lintell to incorporate an indicator member adapted to rotate relative to the housing during dose setting and dose expelling corresponding to an axis of rotation, an amount of rotation corresponding to a set dose and the amount of drug remaining to be expelled from the drug reservoir by the expelling structure, respectively, the indicator member having an initial rotational position corresponding to no dose amount being set, the housing comprising window allowing the user to observe a portion of the indicator member, the window being surrounded by an edge portion formed by the housing, a pattern arranged circumferentially or helically on the indicator member and comprising a plurality of indicia, the currently observable indicia indicating to the user the size of a currently set dose amount of drug to be expelled, a housing zero marker on the housing, (ii) arranging the indicator member in the initial rotational position, and subsequently (iii) providing an indicator zero marker on the indicator member, the indicator zero marker having a predetermined rotational offset from the housing zero marker as taught by Jones for the purpose of showing the dose set by the user (paragraph 0030) and operating the indicator member during releasing the drug in an appropriate manner to maintain proper operation of the drug delivery device (paragraph 0043).
It is further construed that since De Sausmarez Lintell discloses two dose delivery assemblies therefore, each of elements 8 and 9 would be modified in view of Jones to incorporate same structures as of device shown in figures 1 and 2.
De Sausmarez Lintell and Jones are further silent regarding the pattern arranged circumferentially or helically on the indicator member.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the pattern of Jones to incorporate the pattern arranged circumferentially or helically on the indicator member as taught by Plumptre for the purpose of showing the dialed dose to the user when the indicator member is rotated when setting a dose (paragraph 0019).
Jones is further silent regarding the step sequence regarding when to arrange the indicator member in the initial rotational position and providing an indicator zero marker. However, according to MPEP 2144.04 (IV)(C), it would be prima facie obvious to one of ordinary skill in the art to select any order of process steps if the reordering step do not result in new or unexpected results.

Claims 10-13, 20-23 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over De Sausmarez Lintell et al. (US 2013/0245566 A1) in view of Jones (US 2010/0324495 A1) in view of Plumptre et al. (US 2010/0324528 A1) as applied to claim 1 above, and further in view of Hawley et al. (US D652,136S).
Regarding claims 10, 12, 13, 20, 22, 23, 30, 32, 33, De Sausmarez Lintell/Jones/Plumptre (hereinafter referred as “modified De Sausmarez Lintell”) discloses claimed invention substantially as claimed, as set forth above in claim 1. De Sausmarez further discloses a method of manufacturing and calibrating a drug delivery system 10 comprising first and second drug delivery devices 8, 9 wherein –the first drug delivery device 8 is prefilled comprising a drug reservoir 6 with a first type of drug 
However, Hawley teaches a design of a drug delivery device (figure 1) comprising a zero marker (see “M” in figure 1 below) comprising a code (see “C” in figure 1 below) indicative of the type of drug formulation wherein the codes (see “C” in figure 1 below) are visual codes and wherein the codes (see “C” in figure 1 below) are visible to the human eye for the purpose of identifying the drug formulation (figure 1).
It is construed that one of ordinary skill in the art when modifying modified De Sausmarez Lintell in view of Hawley will result in modifying both elements 8 and 9 of De Sausmarez Lintell to incorporate a zero marker comprising a code indicative of the first type of drug formulation and second type of drug formulation. Thus modified De Sausmarez Lintell in view of Hawley will also have the codes formed on either the first drug delivery device, the second drug delivery device, or both are visual codes or the codes formed on either the first drug delivery device, the second drug delivery device, or both are visible to a human eye.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the drug delivery device of modified De Sausmarez Lintell to incorporate the first and second drug delivery devices comprising a zero marker comprising a code indicative of the first type of drug formulation and second type of drug formulation wherein the codes are visual codes and wherein the codes are visible to the human eye as taught by Hawley for the purpose of identifying the drug formulation (figure 1).

    PNG
    media_image2.png
    627
    187
    media_image2.png
    Greyscale

Regarding claims 11, 21 and 31, modified De Sausmarez Lintell discloses the claimed invention substantially as claimed as set forth above in claim 1. Modified De Sausmarez Lintell is silent as to the specifics of wherein the code is formed in step (iii). The instant disclosure describes the parameter of wherein the code is formed in step (iii) as being merely preferable, and does not describe the wherein the code is formed in step (iii) as contributing any unexpected results to the system. As such, parameters such as wherein the code is formed in step (iii) are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the wherein the code on either the first drug delivery device, the second drug delivery device, or both, is .

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 11-12 that applicant are placing a zero marker on different components of the device are calibrating the drug delivery device and thereby give the device a “true” zero position. Applicant further argues that this is not taught or suggested by the prior art of Jones, Plumptre or De Sausmarez Lintell. Examiner respectfully disagrees. While examiner clearly sees the difference between the applicant’s invention and the prior art of record however, these differences are not recited in the claim. The applicant’s invention includes zero marker and dose pointer on the housing to correspond to the zero marker and arrow marker on the indicator member respectively. The purpose of zero marker and dose pointer is different. Without including additional structure to include dose pointer to correspond to the arrow marker along with the purpose/function, prior art of record could be applied under reasonable broader interpretation of claims 1, 2 and 3 to teach claimed “true zero position”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783